                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA
                                    EASTERN DIVISION

Serkan Haciosmanoglu,                      )
                                           )
                        Plaintiff,         )
                                           )
       vs.                                 )
                                           )
Leslie D. Tritten, Field Office Director,  )             ORDER GRANTING DEFENDANTS’
SP-M Field Office, U.S. Citizenship and    )             MOTION TO DISMISS
Immigration Services (“USCIS”); David      )
Douglas, Director of USCIS, District 151; )              Case No. 3:21-cv-00005
Tracy Renaud, Senior Official Performing )
the Duties of the Director, USCIS; Merrick )
Garland, U.S. Attorney General; and        )
Alejandro Mayorkas, Secretary of the U.S. )
Department of Homeland Security,           )
                                           )
                        Defendants.        )

          Plaintiff Serkan Haciosmanoglu seeks judicial review of a decision by U.S. Citizenship

and Immigration Services (“USCIS”) to deny his application for naturalization. The Defendants

moved to dismiss the complaint on April 21, 2021. Doc. No. 9. Haciosmanoglu responded in

opposition to the motion on April 27, 2021. Doc. No. 11. The Defendants filed a reply on May

11, 2021. Doc. No. 12. For the reasons below, the motion is granted.

I.        BACKGROUND

          At the motion to dismiss stage, the Court accepts the complaint’s factual allegations as true.

See Doc. No. 4. Haciosmanoglu is a citizen and native of Turkey. Id. ¶ 10. He now resides in

Fargo, North Dakota. Id. He obtained conditional permanent resident status in February 2013

through his then wife, who is a United States citizen. Id. ¶ 25. USCIS later lifted the conditions




1
    David Douglas is now Director of District 32, not District 15.
and granted him lawful permanent resident status. Id. He applied for naturalization on December

6, 2017. Id. ¶ 27.

       USCIS denied the application based on a determination that Haciosmanoglu lacked good

moral character. Id. ¶ 31. For support, USCIS pointed to a July 20, 2015 incident where law

enforcement arrested him for domestic assault. Doc. No. 4-9, p. 2.2 Police reports indicate that

Haciosmanoglu attempted to take a phone away from his wife by wrapping his arms around her

chest from behind and grabbing her wrists. Doc. No. 10-1, p. 2. A responding officer observed

injuries on her wrists and a tear in her shirt. Id. at 3. But from Haciosmanoglu’s perspective, he

called 911 due to a verbal disagreement with his wife, and law enforcement arrested him after

disbelieving his statements. Doc. No. 4, ¶ 33. On November 3, 2015, he pleaded guilty to a lesser

disorderly conduct offense. Doc. No. 4-2. A Minnesota state court imposed no jail time but placed

him on probation. Id. Haciosmanoglu satisfied the conditions of the plea deal, resulting in case’s

dismissal on June 6, 2017. Id.

       In addition, USCIS mentioned that Haciosmanoglu had previously been arrested for

disorderly conduct on July 23, 2009. Doc. No. 4-9, p. 2. That arrest apparently stemmed from a

profanity-laden outburst at a bank. Doc. No. 10-2. Prosecutors continued the case for dismissal.

Doc. No. 4-1. Like for the later incident, a Minnesota state court sentenced Haciosmanoglu to

probation. Id. He met the conditions, prompting dismissal of the case. Id.




2
  Records from Haciosmanoglu’s immigration and criminal proceedings merit consideration on a
motion to dismiss. See Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (explaining
that a “district court may take judicial notice of public records and . . . consider them on a motion
to dismiss”).
                                                 2
       Following the denial of his naturalization application, Haciosmanoglu pursued an

administrative appeal. Doc. No. 4-6. He received a hearing before an immigration officer. Doc.

No. 4-7. On November 10, 2020, USCIS reaffirmed the denial. Doc. No. 10-3.

       Haciosmanoglu filed the instant complaint on January 11, 2021. Doc. No. 4. The

complaint advances three related claims under the Immigration and Nationality Act (“INA”) for

judicial review of the denial of his naturalization application. Id. Further, the complaint alleges a

violation of the Administrative Procedure Act (“APA”) and requests a declaratory judgment. Id.

II.    LEGAL STANDARD

       A complaint must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure

authorizes dismissal if a complaint fails to state a claim upon which relief can be granted. “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint is facially plausible

where its factual content “allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. A plaintiff must plead facts that show more than mere

speculation or possibility that a defendant acted unlawfully. Wilson v. Ark. Dep’t of Hum. Servs.,

850 F.3d 368, 371 (8th Cir. 2017) (citing Iqbal, 556 U.S. at 678). Courts must “review the

plausibility of the plaintiff’s claim as a whole, not the plausibility of each individual allegation.”

Whitney v. Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (quoting Zoltek Corp. v. Structural

Polymer Grp., 592 F.3d 893, 896 n.4 (8th Cir. 2010)).

       While obligated to accept a complaint’s factual allegations as true, courts are not required

to accept a plaintiff’s legal conclusions or a “formulaic recitation of the elements of a cause of



                                                   3
action.” In re Pre-Filled Propane Tank Antitrust Litig., 860 F.3d 1059, 1063 (8th Cir. 2017) (en

banc) (quoting Iqbal, 556 U.S. at 678). A complaint does not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. Whether a complaint states a plausible

claim is a “context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” In re SuperValu, Inc., 925 F.3d 955, 962 (8th Cir. 2019) (citation omitted).

       A noncitizen denied naturalization may petition for judicial review in the federal district

court for the district where he resides. 8 U.S.C. § 1421(c). The district court reviews USCIS’s

decision de novo. Id.

III.   DISCUSSION

       The Defendants contend that Haciosmanoglu is ineligible for naturalization because he

engaged in criminal conduct that adversely reflects on his moral character within the statutory

lookback period. More specifically, the Defendants assert that he committed domestic assault in

July 2015, for which he later pleaded guilty to disorderly conduct. Haciosmanoglu disputes that

he committed domestic assault. He also argues that his disorderly conduct conviction does not

dispositively impugn his moral character. And even if it does, Haciosmanoglu believes that he has

sufficiently pleaded extenuating circumstances.

       A noncitizen “has no inherent right to naturalization.” Ralich v. United States, 185 F.2d

784, 786 (8th Cir. 1950). Because “Congress alone has the constitutional authority to prescribe

rules for naturalization,” judicial review is limited to ensuring “strict compliance with the statutory

conditions precedent.” Fedorenko v. United States, 449 U.S. 490, 507 (1981). The applicant bears

the burden to prove that he satisfies all the prerequisites for naturalization by a preponderance of

the evidence. 8 C.F.R. § 316.2(b).




                                                  4
       The lone contested requirement here mandates proof that an applicant “has been and still

is a person of good moral character” for the five years immediately preceding his application. 8

U.S.C. § 1427(a). The INA leaves good moral character undefined. Nonetheless, the statutory

scheme bars certain classes of persons from establishing good moral character. Examples include

those who have given false testimony to obtain immigration benefits or have been convicted of an

aggravated felony. See 8 U.S.C. § 1101(f)(1)-(9). Yet that list is not exhaustive. A determination

that an applicant is outside the enumerated classes “shall not preclude a finding that for other

reasons such person is or was not of good moral character.” 8 U.S.C. § 1101(f).

       To identify “other reasons,” USCIS has promulgated 8 C.F.R. § 316.10. That regulation

ordinarily instructs a reviewing entity to assess an applicant’s moral character “on a case-by-case

basis taking into account the elements enumerated in this section and the standards of the average

citizen in the community of residence.” 8 C.F.R. § 316.10(a)(2). Even so, “[n]o balancing of

factors can occur if [an applicant] lacks good moral character as a matter of law.” Olaifa v.

Mayorkas, No. 18 CV 6801, 2021 WL 1057736, at *5 (N.D. Ill. Mar. 18, 2021). The regulation

goes on to command that an applicant “shall be found to lack good moral character if, during the

statutory period” he “committed unlawful acts that adversely reflect on [his] moral character, or

was convicted . . . for such acts.” 8 C.F.R. § 316.10(b)(3)(iii). The sole exception arises when an

applicant “establishes extenuating circumstances.”     Id.   The regulation is accorded judicial

deference. See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843-44 (1984);




                                                5
United States v. Suarez, 664 F.3d 655, 660-61 (7th Cir. 2011); United States v. Jean-Baptiste, 395

F.3d 1190, 1194 (11th Cir. 2005).3

       In sum, the regulation poses three salient questions. First, did Haciosmanoglu commit or

sustain a conviction for an unlawful act during the statutory period? Second, if so, does the

unlawful act adversely reflect on his moral character? And third, if it does, has he plausibly alleged

extenuating circumstances?

       As a straightforward starting point, Haciosmanoglu was convicted of an unlawful act

during the statutory period. He pleaded guilty to disorderly conduct on November 3, 2015, just

over two years before he submitted his naturalization application. To the extent Haciosmanoglu

now attempts to contest his conviction, he is collaterally estopped from doing so. See United

States v. Aleff, 772 F.3d 508, 510 (8th Cir. 2014).

       The Defendants encourage the Court to venture further and conclude that Haciosmanoglu

committed domestic assault. But such a determination is premature. Haciosmanoglu’s complaint

never admits that he committed domestic assault. Instead, he merely acknowledges that law

enforcement arrested and initially charged him for that offense. See Doc. No. 4, ¶ 26. Prosecutors

later dismissed the charge in favor of a lesser disorderly conduct offense. Nor do the police reports

from the incident definitively establish that a domestic assault occurred. Despite his wife’s

allegations and observed injuries, Haciosmanoglu insists that he called 911 due to a verbal

disagreement. At the pleadings stage, the Court cannot determine that Haciosmanoglu committed




3
 The Ninth Circuit takes a unique stance, holding that 8 C.F.R. § 316.10(b)(3)(iii) is not a per se
bar to naturalization. Hussein v. Barrett, 820 F.3d 1083, 1089 (9th Cir. 2016). Under that
approach, a district court confronted with an applicant who committed unenumerated illegal
conduct must “consider all relevant factors in making its ultimate determination . . . of good moral
character.” Id. at 1090. With no precedent from the Eighth Circuit, this Court will adhere to the
majority view and defer to the regulation’s mandatory language.
                                                  6
domestic assault based on unproven allegations in a police report. The Court will therefore confine

analysis to whether the disorderly conduct conviction precludes naturalization.

       Even with that narrower focus, though, Haciosmanoglu’s disorderly conduct conviction

negatively impacts his moral character. A disorderly conduct offense is more than a “mere

technical or regulation violation [that] may not be against the standards of an average member of

the community.” USCIS Policy Manual, Vol. 12, Part F, Ch. 5. And unlike many other

misdemeanor offenses, disorderly conduct inherently suggests a moral transgression. Consider the

adjective’s definition: “Opposed to or violating moral order, constituted authority, or recognized

rule or method.” Disorderly, Oxford English Dictionary, https://www.oed.com/view/Entry/54865

(last visited July 2, 2021). In that sense, the raison d’etre for a law against disorderly conduct is

to penalize aberrant behavior that falls below community standards. Haciosmanoglu pleaded

guilty to violating precisely such a law. See Minn. Stat. § 609.72, subd. 1(3) (prohibiting conduct

that is “offensive, obscene, abusive, boisterous, or noisy”).       As a result, Haciosmanoglu’s

disorderly conduct conviction adversely reflects on his moral character.

       Remaining for resolution, then, is whether Haciosmanoglu has plausibly alleged

extenuating circumstances. Extenuating circumstances “must pertain to the reasons showing lack

of good character, . . . not to the consequences of these matters.” Suarez, 664 F.3d at 662 (quoting

Jean-Baptiste, 395 F.3d at 1195). In other words, extenuating circumstances “render a crime less

reprehensible than it otherwise would be, or tend to palliate or lessen its guilt.” Id. (cleaned up).

Administrative guidance counsels that extenuating circumstances generally cannot arise from

“conduct or equities (including evidence of reformation or rehabilitation) subsequent to the

commission of the unlawful act.” USCIS Policy Manual, Vol. 12, Part F, Ch. 5.




                                                 7
        Here, the complaint sets out three putative extenuating circumstances—rehabilitation,

minor criminal history, and the charge’s eventual dismissal.4 Doc. No. 4, ¶ 54. None suffice.

Taking each in turn, post-offense rehabilitation derives from conduct that Haciosmanoglu

undertook after commission of the unlawful act. So rehabilitation in no way “pertain[s] to his

culpability” for disorderly conduct “and its negative impact on his moral character.” Jean-Baptiste,

395 F.3d at 1195. Likewise, “that this appears to have been a one-time offense” during the

statutory period does “nothing to mitigate its seriousness.” Olaifa, 2021 WL 1057736, at *7

(quoting Suarez, 664 F.3d at 662). As a compounding factor, “an applicant’s conduct prior to the

statutory period is relevant . . . to the extent that it reflects on his . . . moral character within the

statutory period.” Nyari v. Napolitano, 562 F.3d 916, 920 (8th Cir. 2009). Although not

committed within the five years preceding his application, Haciosmanoglu’s 2009 disorderly

conduct offense illustrates a pattern of failure to comport his behavior with the law. See 8 C.F.R.

§ 316.10(a)(2) (noting that USCIS may consider conduct prior to the statutory period “if the

conduct of the applicant during the statutory period does not reflect that there has been reform of

character from an earlier period or if the earlier conduct and acts appear relevant to a determination

of the applicant’s present moral character”). Finally, the charge’s ultimate dismissal relates

exclusively to the consequences for the offense, offering nothing to “palliate or lessen its guilt.”

Suarez, 664 F.3d at 662 (citation omitted). All told, Haciosmanoglu’s complaint inadequately

pleads extenuating circumstances.



4
  Haciosmanoglu’s response brief attempts to proffer an additional extenuating circumstance,
contending that he played a “minimal role” in the offense. Doc. No. 11, p. 12. “However, it is
axiomatic that a complaint may not be amended by the briefs in opposition to a motion to dismiss.”
Morgan Distrib. Co., Inc. v. Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989) (citation
omitted). Thus, the Court cannot consider Haciosmanoglu’s belatedly raised extenuating
circumstance. Even if the Court could do so, neither the complaint nor the underlying record
supports an inference for a diminished role in the disorderly conduct offense.
                                                   8
       Because he accrued a conviction for an unextenuated criminal offense that adversely

reflects on his moral character during the statutory period, Haciosmanoglu has failed to plausibly

allege that the INA entitles him to naturalize. For the same reasons, the complaint cannot establish

that USCIS’s decision violated the APA as arbitrary, capricious, or contrary to law. See 5 U.S.C.

§ 706. The complaint is similarly insufficient to warrant a declaratory judgment.

IV.    CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority.

For the reasons above, the Defendants’ motion to dismiss (Doc. No. 9) is GRANTED. The

complaint is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

       Dated this 2nd day of July, 2021.

                                              /s/ Peter D. Welte
                                              Peter D. Welte, Chief Judge
                                              United States District Court




                                                 9
